Citation Nr: 0614500	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to an initial, compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision that 
granted service connection and assigned a 0 percent 
(noncompensable) rating for pseudofolliculitis barbae, 
effective June 27, 2001; and denied service connection for an 
ulcer.  The veteran filed a notice of disagreement (NOD) in 
May 2002, and the RO issued a statement of the case (SOC) in 
February 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2003.

In August 2003, the veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In April 2004, the RO issued a supplemental 
SOC (SSOC) reflecting the continued denial of the claims 
following a de novo review of the entire evidence of record.

In a June 2004 rating decision, the RO granted service 
connection and assigned a 20 percent rating for peptic ulcer 
disease, effective June 27, 2001.  As this action constitutes 
a full grant of the benefit sought on appeal, this issue is 
no longer in appellate status. 

In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
pseudofolliculitis barbae, the Board has characterized the 
issue on appeal in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

As a final preliminary matter, the Board notes that, during 
the March 2006 Board hearing, the veteran stated that he had 
impaired vision and headaches secondary to his service-
connected pseudofolliculitis barbae. The Board points out 
that the RO considered and denied claims for impairment of 
vision and for headaches as secondary to service-connected 
pseudofolliculitis barbae in March 2004, but that the veteran 
did not appeal that denial.  Hence, the Board construes the 
veteran's March 2006 statements as a petition to reopen the 
previously denied claims.  In addition, medical evidence 
submitted to the RO in September 2005 appears to raise the 
issue of an increased rating for the veteran's service-
connected undifferentiated somatoform disorder.  As the RO 
has not yet adjudicated the veteran's petitions to reopen or 
claim for an increased rating, identified above, these 
matters are not properly before the Board, and are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Since the June 27, 2001, effective date of the grant of 
service connection, the veteran's pseudofolliculitis barbae 
has not been manifested by exfoliation, exudation, or itching 
of an exposed or extensive area; or, since August 30, 2002, 
the condition has not been shown to cover at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of exposed affected areas; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.
 



CONCLUSION OF LAW

The criteria for an initial, compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Code 7806 (as in effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial, 
compensable rating for pseudofolliculitis barbae has been 
accomplished.

In a September 2001 pre-rating letter, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that establishes a plausible relationship 
between the claimed disability and service.  Further, through 
the March 2002 rating decision, the February 2003 SOC, and 
the April 2004, July 2005, and November 2005 SSOCs, the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the September 2001 pre-rating 
notice letter, along with the August 2005 notice letter, 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the September 2001 letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies and requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wanted the RO obtain and 
consider evidence.  The August 2005 notice letter also 
specified that the veteran should send in any medical records 
he had; that the RO would obtain any private medical records 
for which sufficient information and authorization was 
furnished; that the RO would also obtain an pertinent VA 
records if the veteran identified the date(s) and place(s) of 
treatment; and invited the veteran to submit any additional 
evidence in his possession that pertained to his claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the March 2002 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and  re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this case, as indicated above, the appellant 
had full opportunity to provide information and evidence in 
support of the claim after issuance of notice documents 
identified above, to include the RO's pre-rating notice 
letter, the rating decision on appeal, the SOC, and the April 
2004 and July May 2000 SSOCs.  Moreover, after the RO issued 
the most recent, August 2005 notice letter, the veteran was 
given another opportunity to provide information and/or 
evidence in support of the appeal before the RO readjudicated 
the claim in November 2005 (as reflected in the SSOC). I

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  While the Court 
also stated that, in claims arising out of an original claim 
for service connection, VA notice must include information 
regarding the effective date that may be assigned, and such 
notice has not explicitly been provided in this case, on 
these facts, such omission is harmless.  Id.  In adjudicating 
the claim for a higher initial rating, the Board is 
considering (as the RO has considered) all time periods since 
the effective date of the grant of service connection (which 
would, by implication, involve a consideration of effective 
date for any higher rating granted).  [Parenthetically, the 
Board notes that neither the appellant nor his representative 
has even suggested that the assigned effective date for the 
grant of service connection and award of initial compensation 
is being challenged].  Moreover, because, in this case, the 
Board is denying the claim for higher rating, no effective 
date is being assigned.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  In this 
regard, the RO has obtained the veteran's service medical 
records and has arranged for the veteran to undergo VA 
examinations in connection with his claim in November 2002 
and June 2005; corresponding reports and pictures are of 
record. Moreover, the veteran has been given the opportunity 
to submit evidence and argument to support his claim, which 
he has done; he has submitted private medical records and 
private physicians' letters as well as lay statements from 
friends and coworkers.  The veteran's RO and Board hearing 
transcripts are also of record.  In December 2005, the 
veteran submitted a statement that he had no additional 
evidence to submit in connection with his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that need to be obtained.

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with any claim on appeal.  In a June 2005 letter 
to the RO, the veteran stated that he wanted a hearing before 
RO personnel and a hearing before a member of the Board at 
the RO.  However, the Board notes that the veteran already 
had a hearing before RO personnel in August 2003 regarding 
the veteran's claim for an initial compensable rating for 
pseudofolliculitis barbae and more recently had a hearing 
before the undersigned sitting in San Diego in March 2006.  A 
claimant is entitled to a hearing on appeal; however, as 
there is no allegation that the veteran's situation has 
materially changed since the last hearing, there is no basis 
for any further hearing.  The Board is satisfied that due 
process concerns have been met and that the veteran has had 
ample opportunity to present his case, to include in his 
recent testimony before the undersigned.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Background

An August 2001 Kaiser treatment record reflects that the 
veteran was evaluated for follicular barbae on the neck with 
no infection or inflammation indicated.  

During a November 2002 VA skin disease examination, the 
veteran stated that he used "Magic Shave" on his face.  The 
veteran examiner stated that he reviewed the records in 
detail.  The veteran stated that his skin itched and the big 
problem was that he went over it every night with tweezers to 
pick every little hair area or hair follicle area to make 
sure it stayed clean, otherwise, he would get large bumps and 
they would be uncomfortable.  The examiner noted that a 
series of photographs of his face were taken.  The examiner 
reported that physician examination showed a gentleman with 
skin, appearing similar to what one would expect of many 
African-American males.  It appeared normal for age and 
habitus and not unlike 50 percent of the African-American 
males on examination.  There were very slight bumps and 
certainly an obsessive mental preoccupation from this 
examiner's standpoint to the appearance of the skin.  It 
appeared that there was a propensity toward and some minor 
manifestations of pseudofolliculitis barbae.  The examiner 
stated that he did not find any objective findings of 
significant pseudofolliculitis barbae infestation and he did 
not see any disfiguration associated with this condition.  
The examiner stated that this condition appeared to be more 
one of self-perception, as well as one of obsession, rather 
than that of an objective dysfunction.  

A July 2003 letter from the veteran's private physician, W. 
Coffey, M.D., indicated that he saw the veteran in June 2003 
with a complaint that he needed an evaluation of his skin 
condition pseudofolliculitis barbae.  On examination, the 
doctor stated that the veteran had many old pits and scars of 
the beard area extending from the malar area onto the 
submentum and neck.  He also had scattered ingrown hair 
papules presently at the angle of the mandible and at the 
submentum/neck junction.  The diagnosis was 
pseudofolliculitis barbae and post inflammatory 
hyperpigmentation.  The doctor commented that the veteran's 
pseudofolliculitis barbae appeared to be well controlled at 
this time, but could be exacerbated by a variety of 
conditions.  

In a November 2004 letter from Dr. Coffey, he stated that the 
veteran's old pits and scars cover approximately seventy 
percent of the face and that exfoliation, itching and 
irritation continue to be a problem for the veteran.  

In an April 2005 letter, B. M. Shulak, M.D., stated that 
examination of the veteran's face revealed scattered 
superficial scarring through the entire (ninety percent) of 
the beard region of the face and neck.  No current active 
lesions or secondary infection occurs because the veteran 
manually plucks the ingrown hairs before they cause secondary 
infection.  

During a June 2005 VA scars examination, the veteran stated 
that while in the service he was diagnosed with 
pseudofolliculitis barbae.  He stated that he suffered with 
irritation, itching and recurrent infection.  The veteran 
reported that he continued to have flare ups every day even 
though he no longer shaves.  He stated that he has to use a 
sharp-edged tweezers to pick out the ingrown hair every day.  
No medication, no antibiotic, no cream has helped.  No active 
cellulites.  He complained of constant itching and 
irritation.  On physical examination, the veteran had a short 
full, facial beard, approximately one cm in length.  He had 
very coarse hair follicles.  No hyper or hypopigmentaton, no 
active folliculitis, no sign of cellulitis, no pustules, and 
no vesicles.  There were prominent hair follicles.  The 
veteran had no atrophy, no scaling of the face and there was 
no prominent scar other than the prominent hair follicles.  
No elevation or depression on the surface of the skin.  There 
were no keloid formation and no measurable scars on his face.  
The coarse hair follicles more prominent along the cheek, 
jaw, chin, neck, and on the veteran's face with total surface 
skin area less than three percent, and total exposed skin 
area less than five percent.  Final diagnosis was 
pseudofolliculitis barbae, minimal functional impairment.   

In an August 2005 letter, V. N. Galluzzi, M.D. stated that 
the veteran consulted with him on August 4, 2005 regarding a 
history of pseudofolliculitis barbae and an examination 
showed about eighty to ninety percent of the beard area of 
the face and neck involved with superficial scarring and 
areas of hyperpigmentation.  On August 11, 2005, the veteran 
consulted with the doctor again, after not treating his 
pseudofolliculitis barbae with "Magic Shave" and plucking 
the ingrown hairs for one week.  Dr. Galluzzi wrote that the 
veteran now showed an increase of areas of ingrown hairs with 
inflammation and signs of infection including drainage and 
oozing of pus substantiating a diagnosis of ongoing 
pseudofolliculitis barbae.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

When the RO granted service connection for pseudofolliculitis 
barbae, it assigned an initial, noncompensable rating under 
the version of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
in effect prior to August 30, 2002.   

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, DCs  
7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any  
period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no  
earlier than the effective date of that change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's pseudofolliculitis barbae, and 
furnished him notice of the revised criteria in the February 
2003 SOC, there is no due process bar to the Board also 
considering the former and revised criteria. 

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area, warrants a noncompensable rating.  A 10 percent rating  
requires exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
requires constant exudation or itching, extensive lesions, or  
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the skin disorder must be 
exceptionally repugnant.  38 C.F.R. 4.118, DC 7806 (2002). 

Under the criteria of revised DC 7806 (effective on and after 
August 30, 2002), dermatitis or eczema affecting less than 5 
percent of the entire body or less than 5 percent of exposed 
areas, with no more than topical therapy required  during the 
past 12-month period warrants a noncompensable rating.  A 10 
percent rating requires that at least 5  percent, but less 
than 20 percent, of the entire body, or at  least 5 percent, 
but less than 20 percent, of exposed areas be affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total  duration of less 
than 6 weeks during the past 12-month  period.  A 30 percent 
rating requires that 20 to 40 percent  of the entire body or 
20 to 40 percent of exposed areas be  affected, or systemic 
therapy such as corticosteroids or  other immunosuppressive 
drugs for a total duration of 6 weeks  or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires more than 40 percent of the  entire body, or 
more than 40 percent of exposed areas be  affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during  the 
past 12-month period.  38 C.F.R. 4.118, DC 7806 (2005).

In every instance where the schedule does not provide a 0 
percent rating for a diagnostic code, a 0 percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2005).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a compensable rating for the 
veteran's pseudofolliculitis barbae is not warranted under 
either the former or revised applicable criteria.   

The only medical evidence developed prior to August 30, 2002 
is the August 2001 Kaiser treatment record.  However, that 
record clearly reflects no findings of exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area, so as to warrant a compensable rating under 
the criteria in effect prior to August 30, 2002.

The Board also finds that, since August 30, 2002, a 
compensable rating is not warranted under the revised 
criteria of DC 7806, as at least 5 percent of the veteran's 
entire body, or at least 5 percent of exposed areas are not 
affected by pseudofolliculitis barbae, and intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have not been required.  The 
pertinent evidence for consideration includes the 
abovementioned June 2005 VA examination report, in which the 
examiner specifically found that coarse hair follicles were 
less than 3 percent of the total surface skin area and less 
than five percent of the total exposed skin areas affected.  
The Board notes that in an August 2005 letter from Dr. 
Galluzzi, the doctor essentially stated that after the 
veteran had stopped treating his pseudofolliculitis barbae, 
80 to 90 percent of the beard area of the veteran's face was 
involved.  However, it appears that these findings reflect 
only a temporary exacerbation of the condition after non-
treatment; that neither this report nor any other medical 
evidence indicates a worsening of the overall condition to an 
extent that warrants a higher rating.  

The Board also finds that no compensable rating for the 
veteran's disability is assignable under any other pertinent 
diagnostic criteria for rating scars.  While the veteran's 
pseudofolliculitis barbae may also be rated as disfigurement 
of the head, face, or neck under DC 7800, or as scars under 
DCs 7801, 7802, 7803, 7804, or 7805, depending upon the 
predominant  disability, no citation to, or discussion of 
either the former or revised criteria of any of these 
diagnostic codes is necessary.  Simply stated, a rating under 
any of these diagnostic codes is not appropriate in this 
case, in the absence of pertinent pathology.  No medical 
evidence-to specifically include the 2002 and 2005 VA 
examination reports-reflects that the skin disability under 
consideration results in any scars or disfigurement of the 
head, face, or neck, or scars of any other part of the body.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
pseudofolliculitis barbae has, at any point since the 
effective date of the grant of service connection, reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the February 2003 SOC).  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for assignment of staged rating, pursuant to 
Fenderson, at that the claim for an initial, compensable 
rating for pseudofolliculitis barbae must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial, compensable rating for pseudofolliculitis barbae 
is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


